Citation Nr: 1603349	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's spondylolisthesis.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's right lower extremity radiculopathy.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy for the period prior to July 6, 2012.  

4.  Entitlement to a disability evaluation in excess of 20 percent evaluation for the Veteran's left lower extremity radiculopathy for the period on and after July 6, 2012.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1964 to May 1967.  

In June 2010, the Board of Veterans' Appeals (Board) granted service connection for spondylolisthesis.  

This matter came before the Board on appeal from an August 2010 rating decision of the Waco, Texas, Regional Office (RO) which effectuated the Board's decision; assigned a 10 percent evaluation for the Veteran's spondylolisthesis; and effectuated the award as of April 6, 2005.  In March 2011, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his spondylolisthesis.  In September 2012, the RO granted service connection for right lower extremity radiculopathy; assigned a 20 percent evaluation for that disability; effectuated that award as of April 6, 2005; granted service connection for left lower extremity radiculopathy; and assigned a 10 percent evaluation for the period from April 6, 2005, to July 6, 2012, and a 20 percent evaluation for the period on and after July 6, 2012, for that disability.  In May 2013, the RO denied a TDIU.  In September 2013, the Veteran submitted a NOD with the effective dates assigned for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy; the evaluations assigned for those disabilities; and the denial of a TDIU.  In April 2014, the RO issued a statement of the case which addressed the Veteran's March 2011 and September 2013 NODs.  In June 2014, the Veteran submitted a substantive appeal from the initial evaluation assigned for his spondylolisthesis; the evaluations assigned for his right lower extremity and left lower extremity radiculopathy; and the denial of a TDIU.  In October 2015, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran did not perfect a substantive appeal with the assignment of April 6, 2005, for the award of service connection for both right lower extremity radiculopathy and left lower extremity radiculopathy.  Therefore, the issues are not on appeal and will not be addressed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis functionally limits the forward flexion of his thoracolumbar spine to 30 degrees or less.  

2.  The Veteran's right lower extremity radiculopathy is characterized by moderate incomplete paralysis prior to March 4, 2013; afterwards it is characterized by moderately severe incomplete paralysis.    

3.  The Veteran's left lower extremity radiculopathy is characterized by moderate incomplete paralysis prior to March 4, 2013; afterwards it is characterized by moderately severe incomplete paralysis.  

4.  The Veteran has been shown to be unable to secure or follow substantial gainful employment since April 6, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 percent for the Veteran's spondylolisthesis have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5239 (2015).

2.  The criteria for an initial disability rating of 20 percent for the Veteran's right lower extremity radiculopathy has been approximated, to March 4, 2013; afterwards a 40 percent rating have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for a 20 percent rating for the Veteran's left lower extremity radiculopathy, to March 4, 2013 has been approximated; afterwards a 40 percent rating have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

4.  A TDIU rating is warranted from April 6, 2005.    38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16. (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rather than a detailed discussion of all of the evidence before it, the Board notes that this matter has been pending for more than 10 years.  In the interest of providing the Veteran the quickest and clearest explanation of the Board's decision, it will not belabor the point.  

In May 2015, the Veteran's representative submitted a brief and numerous enclosures to the brief, including additional medical and lay evidence.  The Board hereby incorporates that entire submission by reference.  In short, the Board agrees with the Veteran's representative and the arguments and evidence supporting the arguments, outlined in his May 2015 brief.  Given a review of all the evidence of record, to include the more recently developed evidence, the Board is granting the Veteran's pending appeal in full.  

This decision should represent, as best as can be determined, a full grant of what the Veteran is currently seeking before the Board. To this end, the Board notes that the Veteran's counsel ably and specifically articulated why the increased ratings, to include a TDIU, are warranted, back to April 6, 2005.  See May 12, 2015 correspondence at 6 ("[I]t is respectfully requested that BVA grant a 40 percent schedular rating for spondylolisthesis from April 6, 2005, a schedular rating of 20 percent for radiculopathy of each lower extremity from April 6, 2005 to March 4, 2013, a 40 percent rating for each lower extremity from March 5, 2013 onward, [such that] these disabilities, taken together have prevented [the Veteran] from working since at least April 6, 2005, thereby warranting the assigned of [TDIU] from that date onward.") 

Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325   (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).








ORDER

An initial disability rating of 40 percent for the Veteran's spondylolisthesis is granted.  

An initial disability rating of 20 percent for the Veteran's right lower extremity radiculopathy is granted, to March 4, 2013; afterwards a 40 percent rating is granted.  

An initial disability rating of 20 percent for the Veteran's left lower extremity radiculopathy, to March 4, 2013 is granted; afterwards a 40 percent rating is granted.  

A TDIU is granted from April 6, 2005.    




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


